


EXHIBIT 10.1


[flagstara21.jpg] 


Participant Name:        ###PARTICIPANT_NAME###


Grant Name:         ###GRANT_NAME###


Grant Date:         ###GRANT_DATE###


Grant Price:         ###GRANT_PRICE###


Total ###DICTIONARY_AWARD_NAME###:         ###TOTAL_AWARDS###
###EMPLOYEE_GRANT_VEST_SCHEDULE_TABLE###




FLAGSTAR BANCORP, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AND PERFORMANCE UNIT
SENIOR EXECUTIVE OFFICER AWARD AGREEMENT


This Award Agreement (this "Agreement") is made effective April ____, 2015 (the
"Grant Date") by and between Flagstar Bancorp, Inc., a Michigan corporation (the
"Company") and [____________] (the "Grantee").


WHEREAS, the Company sponsors and maintains the Flagstar Bancorp, Inc. 2006
Equity Incentive Plan (the "Plan"); and


WHEREAS, the Grantee, as a Participant, has been selected by the Committee to
receive a grant of Restricted Stock Units and Performance Share Units and, if
applicable, Quality Share Units (collectively, the "Units") under the Plan.


NOW, THEREFORE, the Company and the Grantee hereby agree as follows:


Section 1.Grant of Restricted Stock Units. The Company hereby grants to the
Grantee, as of the Grant Date, an award of ###TOTAL_AWARDS### Restricted Stock
Units (the "Restricted Stock Units") on the terms and conditions set forth in
this Agreement and the Plan. Each Restricted Stock Unit represents the right to
receive one share of Common Stock at the times and subject to the conditions set
forth herein. Capitalized terms that are used but not defined herein have the
meaning given to them in the Plan.


(a)
Vesting. The Restricted Stock Units granted by the Company hereunder shall vest
in three (3) installments in accordance with the following schedule: (a)
twenty-five percent (25%) shall vest on the first anniversary of the Grant Date,
(b) twenty-five percent (25%) shall vest on the second anniversary of the Grant
Date, and (c) the remaining fifty percent (50%) shall vest on the third
anniversary of the Grant Date (each such date, a "RSU Vesting Date"), in each
case, subject to the Grantee’s continued employment through the applicable RSU
Vesting Date. Notwithstanding anything to the contrary in this Agreement or the
Plan, the Restricted Stock Units shall vest immediately upon a Change in Control
(unless provisions are made in connection with the transactions resulting or
arising in connection with the Change in Control for the assumption or
substitution of the Restricted Stock Units, in accordance with Section 12.1 of
the Plan) or upon the Grantee’s death or Disability. If the Grantee’s employment
is terminated (other than due to death or Disability) prior to any RSU Vesting
Date, any unvested Restricted Stock Units shall be forfeited. If the





--------------------------------------------------------------------------------




Grantee’s employment is terminated by the Company for Cause prior to any RSU
Vesting Date, all vested and unvested Restricted Stock Units shall be forfeited.


(b)
Termination for Death or Disability. The Restricted Stock Units shall vest
immediately and fully upon the Grantee’s termination of employment due to death
or Disability and be settled in the same form and at the same time as set forth
in Section 4 below.



(c)
Account. The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company. All amounts
credited to this account shall continue for all purposes to be part of the
general assets of the Company.



Section 2.Grant of Performance Share and Quality Share Units. The Company hereby
grants to the Grantee, as of the Grant Date, an award of ###TOTAL_AWARDS###
Performance Share Units (the "Performance Share Units") on the terms and
conditions set forth in this Agreement and the Plan. Each Performance Share Unit
represents the right to receive one share of Common Stock upon the attainment of
performance goals established by the Committee and described in Exhibit A, and
subject to the conditions set forth herein. In addition, at the conclusion of
the Performance Period (as defined in Exhibit A), an additional number of
Quality Share Units (the "Quality Share Units") may be awarded depending on the
Committee’s assessment of a predetermined set of quality components (also
outlined in Exhibit A). If awarded, each Quality Share Unit represents the right
ot receive one share of Common Stock.


(a)
Vesting. The Performance Share Units and, if applicable, the Quality Share Units
granted by the Company hereunder shall vest one year following the end of the
full Performance Period (as defined in Exhibit A) (the "Vesting Date"), subject
to and contingent upon (i) the Grantee’s continued employment through the
Vesting Date, and (ii) the Committee’s certification of the performance level
attained for the Performance Period.



Notwithstanding anything to the contrary in this Agreement or the Plan, in the
event of a Change in Control (unless provisions are made in connection with the
transactions resulting or arising in connection with the Change in Control for
the assumption or substitution of the Performance Share Units, in accordance
with Section 12.1 of the Plan) or the Grantee’s death or Disability, prior to
end of the Performance Period, any Performance Share Units awarded will fully
vest and be paid out at target performance levels, and no Quality Share Units
shall be awarded.


If the Change in Control or the Grantee’s death or Disability occurs between the
end of the Performance Period and the Vesting date, any Performance Share Units
and Quality Share Units shall fully vest and be paid out at the actual
performance levels certified by the Committee.


If the Grantee’s employment is voluntarily or involuntarily terminated (other
than due to death or Disability) prior to the Vesting Date, any unvested
Performance Share Units and Quality Share Units shall be forfeited. If the
Grantee’s employment is terminated by the Company for Cause prior to the Vesting
Date, all vested and unvested Performance Share Units and Quality Share Units
shall be forfeited, and Company shall be entitled to recoup the proceeds from
the sale of any Common Stock underlying the Units.


(b)
Termination for Death or Disability. If the Grantee’s termination of employment
is due to death or Disability the continued employment requirement (i.e.,
through the third anniversary of the Grant Date) shall be waived and the
Performance Share Units and Quality Share Units shall vest according to clause
(a) of this Section and shall be settled in the same form and at the same time
as set forth in Section 4 below.



(c)
Account. The Performance Share Units and Quality Share Units shall be credited
to a separate account maintained for the Grantee on the books and records of the
Company. All amounts credited to this account shall continue for all purposes to
be part of the general assets of the Company.







--------------------------------------------------------------------------------




Section 3.Transfer Restrictions. Until such time as the Units vest and the
shares of Common Stock underlying the Vested Units have been issued, the Grantee
may not assign or otherwise transfer the Units or the rights relating thereto
except as provided in the Plan. Any attempt to sell, pledge, assign or otherwise
transfer the Units or the rights relating thereto shall be wholly ineffective
and, if any such attempt is made, the Units or the rights relating thereto will
be forfeited by the Grantee and all of the Grantee's rights to such units or
related shares of Common Stock shall immediately terminate without any payment
or consideration by the Company. Once the Units vest and the shares of Common
Stock underlying the Units have been issued, the Grantee may not be able to sell
immediately the shares of Common Stock depending on securities laws. Any
inability to sell or transfer the shares of Common Stock underlying the Units
will not relieve the Grantee of the obligation to pay any required withholding
taxes at the time of vesting (see discussion below under "Tax Withholding").


Section 4.Settlement of Vested Units.


(a)
Within thirty (30) calendar days following the Vesting Date and/or the RSU
Vesting Date, whichever is applicable, but in no event later than March 15 of
the year following the year in which the applicable Vesting Date occurs, the
Company shall distribute to the Grantee the number of shares of Common Stock
(either in book-entry form or otherwise) equal to the number of Vested Units.



(b)
The shares of Common Stock will be deposited into a dividend reinvestment plan
in the name of the Grantee, held by the Company’s transfer agent, Registrar and
Transfer Company, or its successor. All distributions in shares of Common Stock
shall be in the form of whole shares of Common Stock, and any fractional share
shall be distributed in cash in an amount equal to the value of such fractional
share determined based on the Fair Market Value of a share of Common Stock on
the applicable vesting date.



(c)
The vesting and delivery of shares of Common Stock by the Company is conditioned
upon the Grantee’s prior delivery to the Company of an executed acknowledgement
of the Company’s insider trading policy in a form acceptable to the Company.
This Agreement is subject to compliance with applicable laws, statutes, rules,
regulations and policies of, and any agreements with, any regulatory authority,
body or agency having jurisdiction over the Company or any of its subsidiaries,
including, but not limited to, compliance with any notice, non-objection or
approvals requirements set forth in any of the foregoing.



Section 5.Tax Withholding. The Grantee shall be required to pay to the Company,
and the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the minimum amount required to be withheld for
federal, state and local taxes, domestic or foreign, including payroll taxes, in
respect of the Units and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Company shall determine the amount of such withholding. The Committee, in
its sole discretion, may permit the Grantee to satisfy any such tax withholding
obligation by any one or a combination of the following means:
(a)
tendering a cash payment or check payable to the Company; and/or



(b)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Grantee as a result of the vesting of the
Restricted Stock Units; provided, however, that no shares of Common Stock shall
be withheld with a value exceeding the minimum statutory amount of tax required
to be withheld by law.



Any Grantee who surrenders previously owned shares of Common Stock to satisfy
withholding obligations incurred in connection with the Units must comply with
the applicable provisions of Rule 16b‑3 of the Exchange Act, if applicable.


Section 6.Rights as Stockholder. Except as otherwise provided in the Agreement,
the Grantee shall not have any of the rights or privileges of a stockholder with
respect to the shares of Common Stock underlying the Units, including but not
limited to rights to vote the shares of Common Stock or to receive dividends on
the shares of Common Stock, unless and until the vest and certificates
representing such shares of Common Stock (which may be




--------------------------------------------------------------------------------




in book-entry form) have been issued and recorded on the records of the Company,
and delivered to the Grantee. After such issuance, recordation and delivery,
Grantee will have the rights of a stockholder of the Company with respect to
such shares of Common Stock, subject to any restrictions on the shares of Common
Stock and the terms and conditions of the Stockholder’s Agreement.


Section 7.No Right to Continued Service. Neither the Plan nor this Agreement
shall confer upon the Grantee any right to continue as an employee of the
Company. Further, nothing in the Plan or this Agreement shall be construed to
limit the right of the Company to terminate Grantee’s employment at any time,
with or without cause.


Section 8.Adjustments. In the event that any change in the outstanding shares of
Common Stock of the Company (including an exchange of Common Stock for stock or
other securities of another corporation) occurs by reason of a Common Stock
dividend or split, recapitalization, merger, consolidation, combination,
exchange of shares or other similar corporate changes, other than for
consideration received by the Company therefore, the number of shares subject to
the Units awarded hereunder may be appropriately adjusted by the Committee in
its sole and absolute discretion, whose determination shall be conclusive, final
and binding; provided, however that fractional shares shall be rounded to the
nearest whole share. In the event of any other change in the Common Stock, the
Committee shall determine in its sole discretion whether such change equitably
requires a change in the number or type of shares of stock subject to the Units
awarded hereunder and any adjustment made by the Committee shall be conclusive,
final and binding.


Section 9.Restrictive Covenants. The Grantee acknowledges and agrees that the
services provided by the Grantee to the Company and its Affiliates including,
but not limited to, Flagstar Bank, FSB (the "Bank"), are of a special, unique
and extraordinary nature, and that the restrictions contained in this Section
are necessary to prevent the use and disclosure of Confidential Information and
to protect other legitimate business interests of the Company and its
Affiliates. The Grantee acknowledges that all of the restrictions in this
Section are reasonable in all respects, including duration, territory and scope
of activity. In the event a court of competent jurisdiction determines as a
matter of law that any of the terms of this Section are unreasonable or
overbroad, the Company and the Grantee expressly allow such court to reform this
Agreement to the extent necessary to make it reasonable as a matter of law and
to enforce it as so reformed. The Grantee agrees that the restrictions contained
in this Section shall be construed as separate agreements independent of any
other provision of this Agreement or any other agreement between the Grantee and
the Company or its Affiliates.


(a)
Confidentiality. In the course of the Grantee’s performing his duties for the
Company and its Affiliates, the Company expects to provide Grantee with various
proprietary, confidential and trade secret information of the Company and its
Affiliates. Such proprietary, confidential and trade secret information may
include, but not be limited to, any database of customer accounts; any customer,
supplier and distributor list; customer profiles; information regarding sales
and marketing activities and strategies; trade secrets; data regarding
technology, products and services; information regarding pricing, pricing
techniques and procurement; financial data and forecasts regarding the Company
and customers, suppliers and distributors of the Company; software programs and
intellectual property (collectively, "Confidential Information"). All
Confidential Information shall be and remain the sole property of the Company
and its assigns, and the Company shall be and remain the sole owner of all
patents, copyrights, trademarks, names and other rights in connection therewith
and without regard to whether the Company is at any particular time developing
or marketing the same. The Grantee acknowledges that the Confidential
Information is a valuable, special and unique asset of the Company and its
Affiliates and that his access to and knowledge of the Confidential Information
is essential to the performance of his duties as an employee of the Company and
its Affiliates. In light of the competitive nature of the business in which the
Company and its Affiliates are engaged, the Grantee agrees that he will, both
during his employment or service with the Company and its Affiliates and
thereafter, maintain the strict confidentiality of all Confidential Information
known or obtained by him or to which he has access in connection with his
employment by or service with the Company and that he will not, without prior
written consent of the Board, for and on behalf of the Company, (i) disclose any
Confidential Information to any person or entity (other than in proper
performance of his duties hereunder)





--------------------------------------------------------------------------------




or (ii) make any use of any Confidential Information for his own purposes or for
the direct or indirect benefit of any person or entity other than the Company or
its Affiliates. Confidential Information shall not be deemed to include
information that (w) becomes generally available to the public through no fault
of Grantee, (x) is previously known by the Grantee prior to his receipt of such
information from the Company, (y) becomes available to Grantee on a
non-confidential basis from a source which, to Grantee’s knowledge, is not
prohibited from disclosing such information by legal, contractual or fiduciary
obligation to the Company or (z) is required to be disclosed in order to comply
with any applicable law or court order. Immediately upon termination of the
Grantee’s employment or at any other time upon the Company’s request, the
Grantee will return to the Company all memoranda, notes and data, computer
software and hardware, records or other documents compiled by Grantee or made
available to the Grantee during the Grantee’s employment with the Company
concerning the Business of the Company, including without limitation, all files,
records, documents, lists, equipment, supplies, promotional materials, keys,
phone or credit cards and similar items and all copies thereof or extracts
therefrom.


(b)
No Competition. For a period of one (1) year following the Grantee’s voluntary
termination of employment with the Company or its Affiliates, but only if the
Grantee has vested in some portion of the Units, the Grantee agrees that the
Grantee shall not, on behalf of the Grantee or for others, directly or
indirectly (whether as employee, consultant, investor, partner, sole proprietor
or otherwise), be employed by, have an ownership interest in, or perform any
services for a financial institution engaged in the same lines of business as
the Company or its Affiliates ("Business of the Company") in any state of the
United States where the Company is doing business. The parties agree that this
provision shall not prohibit the ownership by the Grantee, solely as an
investment, of securities of a person engaged in the Business of the Company if
(i) the Grantee is not an "affiliate" (as such term is defined in Rule 12b-2 of
the regulations promulgated under the Exchange Act) of the issuer of such
securities, (ii) such securities are publicly traded on a national securities
exchange and (iii) the Grantee does not, directly or indirectly, beneficially
own more than two percent (2%) of the class of which such securities are a part.



(c)
No Solicitation of Employees. The Grantee agrees that, both during the Grantee’s
employment with the Company and for a period of one (1) year following
termination of the Grantee’s employment with the Company or its Affiliates for
any reason, the Grantee will not, directly or indirectly, on behalf of the
Grantee or any other person or entity, hire, engage or solicit to hire for
employment or consulting or other provision of services, any person who is
actively employed (or in the six (6) months preceding the Grantee’s termination
of employment with the Company was actively employed) by the Company or its
Affiliates, except for rehire by the Company or its Affiliates. This includes,
but is not limited to, inducing or attempting to induce, or influence or
attempting to influence, any person employed by the Company to terminate his or
her employment with the Company.



(d)
No Solicitation of Customers. The Grantee agrees that, both during the Grantee’s
employment with the Company and for a period of one (1) year following
termination of the Grantee’s employment with the Company and its Affiliates for
any reason, the Grantee will not directly, on behalf of any competitor of the
Company or its Affiliates in the Business of the Company, solicit the business
of any entity within the United States who is known by the Grantee to be a
customer of the Company or its Affiliates.



(e)
Survival. The obligations and provisions contained in this Section shall survive
the Grantee’s separation from service and this Agreement and shall be fully
enforceable thereafter.



Section 10.Company Policies; Forfeiture.


(a)
The Grantee agrees that the grant of Restricted Stock Units, Performance Share
Units, Quality Share Units, and the shares of Common Stock issued upon vesting
of the Units will be subject to any applicable clawback or recoupment policies,
insider trading policies, policies related to confidential information and
assignment of intellectual property, stock ownership guidelines and other
policies that may be implemented or updated by the Company, from time to time.





--------------------------------------------------------------------------------






(b)
Notwithstanding anything to the contrary in this Agreement or the Plan, the
Grantee agrees that during the Grantee’s employment or other service with the
Company or an Affiliate and thereafter, if Grantee violates any of the
restrictive covenants under Section 9 above, irrespective of whether the
restrictive covenant is enforceable under applicable law, immediately upon
demand by the Company, the Grantee shall return to the Company the proceeds
resulting from this Agreement, including the Units and the shares of Common
Stock (or the sale thereof) to the extent the foregoing were realized or
received in the twenty-four months prior to Grantee’s termination for any
reason.



Section 11.Notices. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address most recently provided by the Grantee
to the Company.


Section 12.Incorporation of Plan Terms. The provisions of the Plan are
incorporated by reference into these terms and conditions. To the extent any
provision of this Agreement conflicts with the Plan, the terms of the Plan shall
govern. The Grantee acknowledges receipt of a copy of the Plan and represents
that the Grantee has reviewed the Plan and is familiar with the terms and
provisions thereof. The Grantee hereby accepts this Agreement and the terms of
the Plan.


Section 13.Successors and Assigns. This Agreement is personal to the Grantee and
shall not be assignable by the Grantee other than by will or the laws of descent
and distribution, without the written consent of the Company. This Agreement
shall inure to the benefit of and be enforceable by the Grantee’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors. It shall not be assignable by the Company
except in connection with the sale or other disposition of all or substantially
all the assets or business of the Company.


Section 14.No Impact on Other Benefits. The value of the Grantee's Units is not
part of the Grantee’s compensation for purposes of calculating any severance,
retirement, welfare, insurance or similar employee benefit.


Section 15.Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Units in this Agreement does not create any contractual right
or other right to receive any Units or other awards or grants in the future.
Future awards, if any, will be at the sole discretion of the Committee. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee's employment
with the Company or its Affiliates.


Section 16.Amendment. The Committee shall have authority, subject to the express
provisions of the Plan, to interpret this Agreement and the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, to modify the
terms and provisions of this Agreement, and to make all other determinations in
the judgment of the Committee necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in this Agreement in the manner and
to the extent it shall deem necessary or desirable to carry it into effect. All
action by the Committee under the provisions of this Section shall be final,
conclusive and binding for all purposes.


Section 17.Code Section 409A. This Agreement and the award of Units hereunder
are intended to be exempt from the requirements of Section 409A of the Code, and
shall be interpreted and administered in accordance with such intent.
Notwithstanding anything in the Plan or this Agreement to the contrary, the
Grantee shall be solely responsible for the tax consequences of the Units, and
in no event shall the Company have any responsibility or liability if an award
under the Plan is subject to and/or fails to comply with the requirements of
Code Section 409A.






--------------------------------------------------------------------------------




Section 18.Entire Agreement. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement supersedes any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.


Section 19.Severability. If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.


Section 20.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof. The jurisdiction and venue for any disputes
arising under, or any action brought to enforce the terms of, this Agreement
shall be resolved exclusively in the courts of the State of Michigan, including
the Federal Courts located therein (should Federal jurisdiction exist).


Section 21.Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.


Section 22.Acceptance. As a condition of receiving this Award, the Grantee
agrees that the Committee, and to the extent that authority is afforded to the
Board, the Board, shall have full and final authority to construe and interpret
the Plan and this Agreement, and to make all other decisions and determinations
as may be required under the Plan or this Agreement as they may deem necessary
or advisable for administration of the Plan or this Agreement, and that all such
interpretations, decisions and determinations shall be final and binding on the
Grantee, the Company and all other interested persons. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Grantee or the
Company to the Committee for review. The resolution of such dispute by the
Committee shall be final and binding on the Grantee and the Company.


This Agreement is executed by the Company and the Grantee as of the date and
year first written above.


GRANTEE
FLAGSTAR BANCORP, INC.
________________________________
By:
________________________________
 
Its:
________________________________
 
 
 









--------------------------------------------------------------------------------




ACKNOWLEDGEMENT OF INSIDER TRADING LAWS AND POLICY


NOTE: OUR INSIDER TRADING POLICY ADDRESSES VERY SERIOUS MATTERS. IF YOU HAVE ANY
QUESTION OR DOUBT ABOUT THE APPLICABILITY OR INTERPRETATION OF THIS POLICY,
PLEASE SEEK CLARIFICATION FROM OUR GENERAL COUNSEL.


The undersigned acknowledges that he/she has reviewed the Company’s Insider
Trading Policy (the "Policy"), and will review any amendments to the Policy. The
current Policy and any amendments will be maintained and available on the My
Flagstar intranet. The undersigned agrees to comply with the restrictions and
procedures contained in the Policy, as it may be amended from time to time.




Dated:
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







